SULLIVAN, Chief Judge
(concurring):
I find no plain error in this case. No objection was made at trial to the testimony of Major Mackey as violating RCM 1001(d), Manual for Courts-Martial, United States, 1984. If one had been lodged, the military judge would have been required to exercise his discretion concerning the rebuttal nature of this testimony. See United States v. Flynn, 28 MJ 218 (CMA 1989). Also, no objection was made to this rebuttal testimony as further violating United States v. Ohrt, 28 MJ 301 (CMA 1989). If there had been an objection, the military judge would have had to determine wheth*431er the defense evidence by Mr. Stewart also violated United States v. Ohrt, supra, See United States v. Aurich, 31 MJ 95-97 (CMA 1990); see also United States v. Pompey, 33 MJ 266 (CMA 1991). These types of discretionary calls seldom involve error so plain as to warrant reversal under the plain-error standard. L. Griffin, Federal Criminal Appeals § 4.3(5)(d) at 4-44 (1992).